DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claim 5 was amended in the response filed on 3/8/2021.  Claims 1-13 are currently pending.
Priority

    PNG
    media_image1.png
    281
    1038
    media_image1.png
    Greyscale
(filing receipt dated 7/9/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 12 in the reply filed on 3/8/2021 (see p. 6) is acknowledged. Claims 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Additionally, the Examiner acknowledges the election of the following species of compound of formula (Ia):

    PNG
    media_image2.png
    163
    374
    media_image2.png
    Greyscale
(see compound 60 in Table 1 on p. 140 of the specification as filed).  This compound corresponds to a compound of formula (Ia) wherein R1 is H; R2 is a 6 membered saturated ring; B is thiophene, a 5 membered heteroaromatic ring containing a sulfur atom; and both instances of R4 are H.  This species appears to read on claims 1, 4, 10, and 12.  Claims 2, 3, and 5-9 are withdrawn as not being directed to the species under examination.  Claims 1, 4, 10, and 12 are currently under examination.  Claims 2, 3, 5-9, 11, and 13 are withdrawn as being directed to non-elected inventions.
Claim Objections
Claim 1 is objected to because of the following informalities: line 1 of the second paragraph of the Markush group for R2 in claim 1 recites the following: “Or R1 R2 together with the Nitrogen”.  This phrase should be deleted and replaced by the following: --or R1 and R2 together with the nitrogen--.  In the interests of compact prosecution, the Examiner notes that this phrase also appears in withdrawn claim 2.
Further, in this same paragraph of claim 1, the limitation “oxo” in the penultimate line should be deleted and replaced by –oxo,--.
In the first line of the Markush group describing R4 in claim 1, the word “Each” should be deleted and replaced by –each--.  In the interests of compact prosecution, the Examiner notes that this issue also appears in withdrawn claim 5.
Appropriate correction is required.
claim 4 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 4, 10, and 12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 10 and 14 (filed 10/7/2020) of co-pending Application No. 17/065463 (US2021/0024462). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10160743 (‘743). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of the claims of ‘743 overlaps with that instantly claimed wherein instant variable B is a thiophene ring; instant R1 and R2 correspond to variables R5 and R6 in ‘743, and instant variables R4 correspond to variables R1, R2, and R3 in ‘743.  With further respect to instant claim 12, see claim 10 of ‘743.  Also see MPEP 2144.08.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10676429 (‘429). 
1 and R2 correspond to variables R1 and R2 in ‘429, and instant variables R4 correspond to variables R4 in ‘429.  With further respect to instant claim 12, see claim 8 of ‘429. Also see MPEP 2144.08.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9884818 (‘818). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of the claims of ‘818 overlaps with that instantly claimed wherein instant variable B is a pyrrole ring; instant R1 and R2 correspond to variables R5 and R6 in ‘818, and instant variables R4 correspond to variables Ra, Rb, Rc, and Rd in ‘818.  With further respect to instant claim 12, see claim 17 of ‘818. Also see MPEP 2144.08.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10457638 (‘638). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘638 recite methods which require a genus of compounds which overlaps with that instantly claimed wherein instant variable B is a pyrrole ring; instant R1 and R2 correspond to variables R5 and R6 in ‘638, and instant variables R4 correspond to variables Ra, Rb, Rc, and Rd in ‘638. With further respect to instant claim 12, see claim 13 of ‘638.  Also see MPEP 2144.08.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10125094 (‘094). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of the claims of ‘094 overlaps with that instantly claimed wherein instant variable B is a phenyl ring; instant R1 and R2 correspond to variables R1 and R2 in ‘094, and instant variables R4 correspond to variable R4 and F ‘094.  With further respect to instant claim 12, see claim 7 of ‘094. Also see MPEP 2144.08.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10941113 (‘113). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of the claims of ‘113 overlaps with that instantly claimed wherein instant variable B is a phenyl ring; instant R1 and R2 correspond to variables R1 and R2 in ‘113, and instant variables R4 correspond to variable R4 and F ‘113.  With further respect to instant claim 12, see claim 8 of ‘113. Also see MPEP 2144.08.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 (filed 3/16/2021) of co-pending Application No. 17/202582, hereafter referred to as ‘582. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of the compounds included with the pharmaceutical 1 is H, instant variable R2 corresponds to R4 in ‘582, and instant variables R4 correspond to variable R1 in ‘582. Also see MPEP 2144.08.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-27 (filed 1/22/2021) of co-pending Application No. 16/601396 (US2020/0039931), hereafter referred to as ‘396. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the claims of ‘396 are species of the instantly claimed genus wherein instant variable B is a pyrrole ring substituted by a methyl group (C1 alkyl), instant variable R1 is H, instant variable R2 is C3 alkyl substituted by fluorine atoms, and instant variables R4 correspond to CN and/or F. With further respect to instant claim 12, see claims 19-21 of ‘396. Also see MPEP 2131.02.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 and 22-26 (filed 4/8/2019 and allowed on 6/15/2020) of co-pending Application No. 15/681309 (US20180127361), hereafter referred to as ‘309. 
1 and R2 correspond to variables R1 and R2 of ‘309, and instant variables R4 correspond to R4 in ‘309. With further respect to instant claim 12, see claim 23 of ‘309. Also see MPEP 2144.08. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-48 (filed 6/22/2020 and issuing as US patent 10973801 on 4/13/2021) of co-pending Application No. 16/352754 (US20190282542), hereafter referred to as ‘754. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘754 teach a composition comprising a genus of compounds with overlaps with that instantly claimed wherein instant variable B is a pyrrole ring, instant variable R1 is H, instant variable R2 is a C3 alkyl substituted by halo atoms, and instant variables R4 correspond to F and CN in ‘754. Also see MPEP 2144.08.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 1217168. Retrieved April 6, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/1217168 and created on 7/10/2005.
The PubChem CID file teaches that the instantly claimed species of compound: 
    PNG
    media_image3.png
    269
    293
    media_image3.png
    Greyscale
 has been publicly available since 7/10/2005.  The Examiner notes that the reference does not appear to teach or suggest a composition comprising the instant species and a pharmaceutically acceptable carrier (claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622